Title: To Thomas Jefferson from Stephen Hallet, 21 September 1792
From: Hallet, Stephen
To: Jefferson, Thomas



Monsieur
George town 21 7bre 1792.

Vous Serez Sans doute instruit de ce qui a été decidé ici au Sujet du Capitol, ou plustot, vous aurez Su par le president qu’il n’y a pas eu de Decision.
Je m’etois proposé de vous rendre compte de ce qui est Venu a ma connoissance Sur ce Sujet, et de vous presenter l’assurance de ma reconnoissance pour l’interêt dont vous avez bien voulu m’honorer, mais J’ai été forcé de Differer ce devoir Jusqu’a ce que Je Susse où vous faire parvenir ma lettre.
MM. les Commissaires m’ont appelés ici pour faire quelques improvemens a mon plan; et pour n’en point changer la forme il a fallu en augmenter considerablement les proportions. Les colonnes de Fordre extérieure Etoient de cinq pieds de diametre et par consequent de cinquante pieds d’elevation. Cela cut été magnifique mais on a paru craindre que l’execution ne Soit trop Dispendieuse, et il n’a pas été agreé, ni aucun de ceux qui etoient Sous Consideration, mais, J’ai recu ordre de travailler a un nouveau projet dans le Sistême de celui que J’ai eu l’honneur de vous faire voir a Philadelphie l’année derniere. J’aurois Souhaite qu’on me laissat plus de liberté pour la Composition  mais Je ne pouvois pretendre a plus de Confiance que Je n’ai eu Occasion d’en Justifier. Ce nouveau plan Sera reçu ou rejetté apres avoir été exposé au jugement du Public qui Sera Sans doute nombreux ici le huit Octobre a cause de la Vente de terreins qui aura lieu a cette epoque.
Le Président m’a fait beaucoup de questions Sur mes etudes theoriques et pratique et a paru Souhaiter des preuves de ce qu’il m’a donné occasion de lui repondre. Je n’avois pris aucune precautions a ce Sujet en quittant paris parce que J’étois connu de plusieurs personnes interessées dans l’etablissement pour lequel Je m’etois destiné.
Mais J’espere Monsieur que vous aurez une preuve en ma faveur et qui ne peut être Suspecte, c’est l’Almanach Royal, edition de 1786 et Suivante. Vous y trouverez la preuve que J’ai été recu Architecte Jure-Expert de la 1re Colonne en 1785. Mais l’Assemblée Nationnale ayant compris ces offices dans les Suppressions Je me Suis trouvé sans état, J’en Suis venu Chercher un en Amerique, et Si Je pouvois le trouver dans cette affaire-ci il Seroit plus beau que Je n’avois osé me le promettre.
Vous Connoissez Monsieur mes relations a Philadelphie ou Je vis depuis pres de Deux ans. J’ai vu habituellement Mr. Tellier, Col. Biddle, Mr. Cazanove, &c. De plus vous avez vu de mes ouvrages dans plusieurs occasions. Si Vous Croyez pouvoir hazarder quelques temoignages en ma faveur ils ne peuvent manquer d’etre Decisifs. J’ai L’honneur d’etre tres Respectueusement Monsieur Votre tres humble et obeissant Serviteur.

Stephen Hallet

